  Case 19-30669        Doc 91     Filed 05/27/21 Entered 05/27/21 16:30:19         Desc Main
                                    Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                 SPRINGFIELD DIVISION

IN RE:                                        )
                                              )      CHAPTER 13
         GERALD ZALUCKI                       )
         SUZANNE L. ZALUCKI,                  )      CASE NO: 19-30669-EDK
                                              )
                       Debtors.               )



                               MOTION TO APPROVE STIPULATION


Now come the Debtors, GERALD ZALUCKI and SUZANNE L. ZALUCKI, by and through

their attorney, and move this Honorable Court to allow the Stipulation between the Debtors and

Chapter 13 Trustee. In support, hereof, Debtors state the following:

   1. Debtors filed a voluntary petition under Chapter 13 of the United States Bankruptcy Code

         on August 23, 2019.

   2. On May 3, 2021, the Debtors filed a Motion to Sell Real Estate [doc 82].

   3. On May 6, 2021, the Debtors filed a Notice of the Intent to Sell [doc 86].

   4. On May 12, 2021, the Chapter 13 Trustee filed a Limited Objection [doc 88] in re:

         [doc 82] Debtors’ Motion to Sell Real Estate.

   5. The Trustee and the Debtors have reached an Agreement that adequately accounts for the

         Trustee’s concerns.

   6. The Stipulation [doc 89] was filed with the Court on May 26, 2021.
  Case 19-30669       Doc 91     Filed 05/27/21 Entered 05/27/21 16:30:19      Desc Main
                                   Document     Page 2 of 3



WHEREFORE, the Debtors request that this Honorable Court allow the Stipulation, and such

other and further relief as the Court deems just and proper.

                                              Respectfully submitted,
                                              THE DEBTORS
                                              GERALD ZALUCKI
                                              SUZANNE L. ZALUCKI
                                              By their attorney
Dated: May 27, 2021

                                              /s/ Eric D. Kornblum
                                              Eric D Kornblum, Esq.
                                              94 North Elm Street, Suite 402
                                              Westfield, MA 01085
                                              413-568-3900
                                              Fax: 413-568-3955
                                              BBO # 561614
                                              E-mail: edkclientsbk@gmail.com
  Case 19-30669        Doc 91       Filed 05/27/21 Entered 05/27/21 16:30:19             Desc Main
                                      Document     Page 3 of 3



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                 SPRINGFIELD DIVISION


IN RE:                                         )
                                               )       CHAPTER 13
         GERALD ZALUCKI                        )
         SUZANNE L. ZALUCKI,                   )       CASE NO: 19-30669-EDK
                                               )
                        Debtors.               )


                                    CERTIFICATE OF SERVICE

         I, Eric D. Kornblum, Esq., state that on May 27, 2021, I electronically filed

the foregoing Motion to Approve Stipulation with the United States Bankruptcy

Court for the District of Massachusetts using the CM/ECF System. It is my

understanding that notice of this filing will be provided by the CM/ECF System to the

following CM/ECF participants:

         Office of the US Trustee

         Denise M Pappalardo, Esq., Chapter 13 Trustee

I certify that on May 27, 2021, I have mailed by first class mail, postage prepaid the

documents electronically filed with the court, on the following non CM/ECF participants:

Gerald Zalucki
Suzanne Zalucki
2 Canal Drive
Belchertown, MA 01007



                                                       /s/ Eric D. Kornblum
                                                       Eric D. Kornblum, Esq.
